UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 13-7241


HAROLD LEE SMITH,

                  Petitioner - Appellant,

          v.

KENNY ATKINSON,

                  Respondent – Appellee,

          and

FEDERAL BUREAU OF PRISONS; UNITED STATES,

                  Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Richard Mark Gergel, District
Judge. (9:13-cv-00384-RMG)


Submitted:   November 19, 2013                 Decided: November 22, 2013


Before WYNN and      FLOYD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harold Lee Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harold     Lee    Smith,    a       federal    prisoner,       appeals      the

district     court’s    order    accepting         the     recommendation         of    the

magistrate    judge     and   dismissing         without    prejudice       Smith’s       28

U.S.C.A. § 2241 (West 2006 & Supp. 2013) petition.                             We have

reviewed the record and find no reversible error.                          Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for   the    reasons    stated    by     the      district       court.       Smith      v.

Atkinson,    No.    9:13-cv-00384-RMG           (D.S.C.     July    23,    2013).         We

dispense     with    oral     argument      because        the     facts    and        legal

contentions    are     adequately      presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            2